 



Exhibit 10.1
AMERUS GROUP CO.
FIRST AMENDMENT
     FIRST AMENDMENT (this “Amendment”), dated as of October 30, 2006, among
AMERUS GROUP CO. (the “Borrower”), the lenders party to the Credit Agreement
referred to below (the “Banks”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent under the Credit Agreement (the “Administrative Agent”). Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Credit Agreement.
RECITALS
     WHEREAS, the Borrower, the Banks and the Administrative Agent are party to
an Amended and Restated Credit Agreement, dated as of June 16, 2006 (as amended,
supplemented or otherwise modified to, but not including, the date hereof, the
“Credit Agreement”).
     WHEREAS, Aviva plc (“Aviva”) intends to acquire all of the outstanding
capital stock of the Borrower (the “Aviva Transaction”).
     WHEREAS, the Aviva Transaction constitutes a Change of Control under the
Credit Agreement, and if consummated would result in an Event of Default under
Sections 8.03 (as a result of a violation of Section 7.02) and 8.09 of the
Credit Agreement.
     WHEREAS, the Borrower desires that the credit facility continue to be
available following completion of the Aviva Transaction and has therefore
requested the Banks to waive the above referenced Events of Default by agreeing
to certain amendments to the Credit Agreement.
     WHEREAS, the Borrower desires to modify its obligations under the Credit
Agreement requiring the delivery of financial statements that comply with, and
compliance with certain covenants calculated in accordance with, GAAP, and in
the alternative to require, respectively, compliance with and calculations in
accordance with, IFRS (the “Accounting Change”).
     WHEREAS, the Borrower desires to modify the audit requirements of
Section 6.01(a)(i) with respect to the annual financial statements to be
delivered thereunder and in the alternative to require delivery of an
accountants report in an agreed form.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions, and covenants herein contained, the parties hereto agree as follows:
Section 1. AMENDMENTS AND WAIVERS TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     A. Amendments. Subject to Section 4 herein, in reliance on the
representations and warranties of the Borrower contained herein, the Credit
Agreement is amended as follows:
          (i) Section 6.01(a)(i) of the Credit Agreement is hereby deleted and
replaced by the following clause in lieu thereof:
     “(a) Annual Financial Statements. (i) As soon as available and in any event
within 95 days after the close of each fiscal year of the Borrower, (x) the
unaudited consolidated balance sheet of the Borrower, in each case, as at the
end of such fiscal year, and the related unaudited consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case prepared in accordance with IFRS and setting forth comparative figures for
the preceding fiscal year beginning, in the case of the unaudited consolidated
balance sheet, with the fiscal year ending December 31, 2007, and in the case of
the unaudited consolidated statements of income, cash flows and stockholders’
equity with the fiscal year ending December 31, 2008; (y) the unaudited
consolidating balance sheet of the Borrower as at the end of the fiscal year and
the related unaudited consolidating statement of income for such fiscal year, in
each case prepared in accordance with IFRS; and (z) with respect to the
consolidated statements only, and without prejudice to Section 6.01(e) herein,
an Agreed-Upon Procedures Report issued by independent certified public
accountants of recognized national standing which shall be delivered to the
Administrative Agent and each Bank which has signed an access letter,
substantially in the form of Exhibit I attached hereto.”
          (ii) Section 6.01(b)(i) of the Credit Agreement is hereby deleted and
replaced by the following new clause in lieu thereof:
     “(b) Quarterly Financial Statements. (i) As soon as available and in any
event within 50 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Borrower, (x) the unaudited
consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
and the related unaudited consolidated statements of income, of stockholder’s
equity and of cash flows for such quarterly period, and for the elapsed portion
of the fiscal year ended with the last day of such quarterly period; and (y) the
unaudited consolidating balance sheet of the Borrower as at the end of such
fiscal quarter and the related unaudited consolidating statement of income for
such quarterly period and for the elapsed portion of the fiscal year ended with
the last day of such quarterly period; and in the case of such consolidated
statements, beginning with the quarterly accounting period ending March 31,
2008, setting forth comparative figures for the related periods in the prior
fiscal year, and all of which shall be prepared in accordance with IFRS, and
certified by the Chief Financial Officer or other Authorized Officer of the
Borrower, as the case may be, subject to changes resulting from normal year-end
audit adjustments.”

-2-



--------------------------------------------------------------------------------



 



          (iii) Section 6.01(c) is hereby amended by inserting the following at
the end thereof:
“and which certificate shall certify that the financial statements delivered
under Section 6.01(a)(i)(x) are the same financial statements delivered to the
independent certified public accountants for purposes of preparing the
Agreed-Upon Procedures Report pursuant to Section 6.01(a)(i)(z) for the relevant
fiscal year.”
          (iv) Section 6.01(e) of the Credit Agreement is hereby amended by
(A) deleting the word “and” appearing at the end of clause (x) thereof and
inserting “;” in lieu thereof, (B) deleting the period appearing at the end of
clause (y) thereof and inserting “; and” in lieu thereof, and (C) inserting the
following new clause (z) at the end thereof:
“(z) any notice given to the Borrower or any of its subsidiaries by their
independent certified public accountants stating that (I) the Borrower’s
financial statements delivered pursuant to Section 6.01(a) hereof do not conform
with IFRS, or (II) the amounts in the Borrower’s reporting package submitted to
Aviva or the consolidated or consolidating financial statements of Aviva are
qualified in any manner pursuant to any audit of Aviva’s consolidated accounts.”
          (v) Section 6.01(f) of the Credit Agreement is hereby amended by
(x) deleting the word “and” appearing at the end of clause (H) thereof,
(y) deleting the period appearing at the end of clause (I) thereof and replacing
it with “, and”, and (z) inserting the following new clause (J) at the end
thereof:
“(J) following the preparation thereof in accordance with GAAP, any and all GAAP
financial statements prepared by the Borrower and/or any of its Subsidiaries (if
any).”
          (vi) Section 6.01(h) of the Credit Agreement is hereby amended by
inserting the following at the end thereof:
“provided that, without prejudice to the Borrower’s obligations under Section
6.01(f) or any Credit Document, this Section shall not entitle the
Administrative Agent or any Bank to request financial information prepared in
accordance with GAAP from the Borrower.”
          (vii) Section 6.04 of the Credit Agreement is hereby amended by
deleting the word “GAAP” and inserting in lieu thereof the word “IFRS” in clause
(i) thereof.
          (viii) Section 7.09 of the Credit Agreement is hereby amended by
(x) deleting the word “and” appearing at the end of clause (iv) thereof,
(y) deleting the period appearing at the end of clause (v) thereof, and
inserting “; and” in lieu thereof, and (z) inserting the following new clause
(vi) at the end thereof:

-3-



--------------------------------------------------------------------------------



 



“(vi) the Borrower and its Material Subsidiaries may enter into any transaction
with Aviva, provided that such transactions do not individually or in the
aggregate have a material adverse effect on the Borrower’s ability to perform
its obligations under the Credit Documents.”
          (ix) Section 9 of the Credit Agreement is hereby amended by deleting
the definition of “Change of Control” set forth therein and inserting in lieu
thereof the following new definition:
     ““Change of Control” shall mean the occurrence of any of the following
events: (i) Aviva shall cease to own, directly, or indirectly through
Wholly-Owned Subsidiaries, 100% of the issued and outstanding voting stock of
the Borrower; (ii) the Borrower shall cease to own, directly, or indirectly
through Wholly-Owned Subsidiaries, 100% of the issued and outstanding voting
stock of AmerUs Life, AmerUs Annuity and Indianapolis Life ordinarily entitled
to vote for the election of directors, or any other class of stock of AmerUs
Life, AmerUs Annuity or Indianapolis Life of which the Borrower owns 50% or less
shall become entitled to elect a majority of AmerUs Life’s, AmerUs Annuity’s or
Indianapolis Life’s board of directors; (iii) during any period of 25
consecutive calendar months, individuals who at the beginning of such period
constituted the Board of Directors of Aviva (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders or members, as the case may be, of Aviva was approved by a vote
of a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of such
Board of Directors then in office; (iv) any Person or “group” (within the
meaning of Sections 13(d) and 14(d) under the Securities Exchange Act, as in
effect on September 30, 2001), shall have (A) acquired beneficial ownership of
30% or more on a fully diluted basis of the voting interest in Aviva’s capital
stock or (B) obtained the power (whether or not exercised) to elect a majority
of Aviva’s directors or (v) the occurrence of any “change of control” or similar
event under the terms of any Trust Preferred Related Debt Securities or any
Hybrid Securities the aggregate principal amount of which, in any such case,
exceeds $50,000,000.”
          (x) Section 9 of the Credit Agreement is hereby further amended by
deleting the word “GAAP” and inserting in lieu thereof the word “IFRS” in the
definitions of “Capital Lease”, “Capitalized Lease Obligations”, “Consolidated
Indebtedness”, “Consolidated Net Income”, “Consolidated Net Worth”,
“Indebtedness”, and “Material Subsidiary” in each case as set forth therein.
          (xi) Section 9 of the Credit Agreement is hereby further amended by
inserting therein in appropriate alphabetical order the following new
definitions:
     (a) ““Aviva” shall mean Aviva plc.”

-4-



--------------------------------------------------------------------------------



 



     (b) ““IFRS” shall mean International Financial Reporting Standards issued
by the International Accounting Standards Board (IASB); it being understood and
agreed that determinations in accordance with IFRS for purposes of Section 7,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 11.07(a).”
     (c) ““Agreed-Upon Procedures Report” shall mean the letter substantially in
the form of Exhibit J attached hereto.”
          (xii) Section 11.07 of the Credit Agreement is hereby amended by
deleting the word “GAAP” and inserting in lieu thereof the word “IFRS”.
          (xiii) Section 11.19 of the Credit Agreement is hereby amended by
deleting the word “GAAP” and inserting in lieu thereof the word “IFRS” in clause
(ii) thereof.
          (xiv) Exhibits A and B attached hereto are hereby inserted as new
Exhibits I and J to the Credit Agreement, respectively.
     B. Notice and Waiver. Subject to Section 4 herein and in reliance on the
representations and warranties of the Borrower contained herein:
     (i) this Amendment shall constitute notice under and in accordance with
Section 11.07(a)(i) of the Credit Agreement with respect to the Accounting
Change;
     (ii) the Borrower, the Required Banks and the Administrative Agent hereby
agree that the amendments to the Credit Agreement contemplated by this Amendment
satisfy in full the amendments to the Credit Agreement contemplated by
Section 11.07(a)(i) with respect to the Accounting Change; and
     (iii) in satisfaction of the Borrower’s obligations under
Section 11.07(a)(ii) of the Credit Agreement, but without prejudice to the
obligation of the Borrower under Section 11.07 with respect to any changes to
IFRS following the date hereof, the Borrower shall provide the Administrative
Agent and the Banks, within 60 days of the consummation of the Aviva
Transaction, with an opening consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with (A) IFRS, (B) GAAP, and (C) IFRS with
all assets and liabilities marked to market, in each case as of the date of the
consummation of the Aviva Transaction; and a reconciliation work-sheet
identifying and explaining any differences between items (A) and (B) above.
     C. Waiver. Subject to Section 4 herein and in reliance on the
representations and warranties of the Borrower contained herein, the Required
Banks hereby waive any Event of Default under Sections 8.03 (as a result of a
violation of Section 7.02) and 8.09 of the Credit Agreement resulting from the
Aviva Transaction.
Section 2. REPRESENTATIONS AND WARRANTIES

-5-



--------------------------------------------------------------------------------



 



     A. In order to induce the Banks to enter into this Amendment, the Borrower
represents and warrants that:
     B. Credit Agreement Representations. The representations and warranties
contained in Section 5 of the Credit Agreement are true, correct and complete in
all material respects on and as of the date hereof to the same extent as though
made on and as of such date and as if the references and interpretations
referred to in Sections and 3.A and 4.C applied to such representations and
warranties, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
     C. Absence of Default. No Default or Event of Default exists.
     D. Accuracy of Recitals. The recitals to this Amendment are true and
correct in all respects on and as of the date hereof, and are incorporated
hereby as if fully set forth herein.
Section 3. MISCELLANEOUS
     A. Credit Document. This Amendment is a Credit Document.
     B. Non-Waiver. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute an amendment or
waiver of any provision of, or operate as an amendment or waiver of any right,
power or remedy of the Administrative Agent or any Bank under, the Credit
Agreement or any of the other Credit Documents. The Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     C. Fees and Expenses. The Borrower acknowledges that all costs, fees and
expenses incurred by the Administrative Agent and its counsel (including,
without limitation, the fees and expenses of White & Case LLP) in connection
with this Amendment are costs, fees and expenses incurred under, and in
connection with, the matters set forth in, Section 11.01 of the Credit Agreement
and accordingly are for the account of Borrower.
     D. Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     E. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     F. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE

-6-



--------------------------------------------------------------------------------



 



INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
Section 4. EFFECTIVENESS
     A. Initial Effectiveness. This Amendment, except as provided in Section 4.B
below, shall become effective on the date when each of the following conditions
shall have been satisfied:

  (i)   the Borrower and the Required Banks shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036, attention: Stefano D’Aniello
(facsimile number: 212 354-8113, email address: sdaniello@whitecase.com): and  
  (ii)   the Aviva Transaction shall have been consummated.

     B. Subsequent Effectiveness. Each of Sections 1.A(i), (ii), (iii), (iv),
(v), (vi), (vii), (x), (xi)(b) and (c), (xii), (xiii) and (xiv), and Section 1.B
herein shall become effective immediately following (i) the satisfaction of the
conditions set forth in Section 4.A above, and (ii) the delivery of the GAAP
financial statements of the Borrower with respect to the quarterly accounting
period ending September 30, 2006 under Section 6.01(b) of the Credit Agreement
as in effect before the effective date of this Amendment.
     C. References. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Credit Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by Section 1.A.
[Remainder of page intentionally left blank]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            AMERUS GROUP CO.
      By:   /s/ Brenda J. Cushing         Name:   Brenda J. Cushing       
Title:   Senior Vice President & Controller        JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By:   /s/ Lawrence Palumbo, Jr.         Name:   Lawrence Palumbo, Jr.     
  Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30, 2006,
AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

LaSalle Bank National Association
      By:   /s/ Brandon S. Allison         Name:   Brandon S. Allison       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 20,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION:    
 
                Bankers Trust Company, N.A.    
 
           
 
  By:   /s/ Anne A. McKibben    
 
           
 
      Name: Anne A. McKibben    
 
      Title: Assistant Vice President    

 



--------------------------------------------------------------------------------



 



            SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30, 2006,
AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Citibank, N.A.
      By:   /s/ Kimberly Dauber         Name:   Kimberly Dauber        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                NAME OF INSTITUTION:    
 
                Commerce Bank, N.A.    
 
           
 
  By:   /s/ Wayne C. Lewis    
 
           
 
      Name: Wayne C. Lewis
Title: Vice President    
 
           

 



--------------------------------------------------------------------------------



 



            SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30, 2006,
AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT         NAME OF INSTITUTION:

Credit Suisse, Cayman Islands Branch
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
    By:   /s/ Bernhard Schmid         Name:   Bernhard Schmid        Title:  
Assistant Vice President     

 



--------------------------------------------------------------------------------



 



            SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30, 2006,
AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

Goldman Sachs Credit Partners, L.P.
      By:   /s/ Pedro Ramirez         Name:   Pedro Ramirez        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 26, 2006,
AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

JPMorgan Chase Bank, N.A.
      By:   /s/ Lawrence Palumbo, Jr.         Name:   Lawrence Palumbo, Jr.     
  Title:   Vice President     

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
                NAME OF INSTITUTION:
 
                Merrill Lynch Bank USA
 
           
 
  By:   /s/ Louis Alder    
 
     
 
Name: Louis Alder    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
                NAME OF INSTITUTION:
 
                The Northern Trust Company
 
           
 
  By:   /s/ Chris McKean    
 
           
 
      Name: Chris McKean    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
                NAME OF INSTITUTION:
 
                PNC National Association
 
           
 
  By:   /s/ Edward J. Chidiac    
 
           
 
      Name: Edward J. Chidiac    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
                NAME OF INSTITUTION:
 
                The Bank of Nova Scotia
 
           
 
  By:   /s/ Todd S. Meller    
 
           
 
      Name: Todd S. Meller    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE TO THE FIRST AMENDMENT, DATED AS OF OCTOBER 30,
2006, AMONG AMERUS GROUP CO., VARIOUS BANKS PARTY TO THE CREDIT AGREEMENT AND JP
MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
                NAME OF INSTITUTION:
 
                US Bank, N.A.
 
           
 
  By:   /s/ Bonnie S. Wiskowski    
 
           
 
      Name: Bonnie S. Wiskowski    
 
      Title: Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACCESS LETTER
Ernst & Young LLP
Des Moines, Iowa
Attention: Julie Middleswart
Ladies and Gentlemen:
We understand that Ernst & Young LLP (“E&Y”) has been engaged by AmerUs Group
Co. (“Client”) to perform certain agreed-upon procedures with respect to certain
Services. We have requested that Client deliver to us, when available, a copy of
the report (including any portion, abstract and/or summary thereof, the
“Report”) to be prepared by E&Y in connection with the Services.
We agree that (1) the procedures to be performed by E&Y at the request of
Client, a copy of which we have reviewed (the “Procedures”), are sufficient for
our purposes and we take responsibility for the sufficiency of the Procedures;
(2) E&Y has made no representation or warranty to us as to the sufficiency of
the Procedures or otherwise with respect to the Services or the Report; and
(3) had E&Y been engaged to perform additional procedures, other matters might
come to E&Y’s attention that would be addressed in the Report.
The Services do not constitute (1) an audit, review, or examination of financial
statements conducted in accordance with generally accepted auditing standards of
the American Institute of Certified Public Accountants (“AICPA”) or the
standards of the Public Company Accounting Oversight Board (United States)
(“PCAOB”); (2) an examination of prospective financial statements in accordance
with applicable professional standards; or (3) procedures to detect fraud or
illegal acts. The Services do not include any procedures to test compliance with
the laws or regulations of any jurisdiction.
We further acknowledge and agree that (1) we do not acquire any rights against
E&Y, any other member firm of the global Ernst & Young network, or any of their
respective affiliates, partners, agents, representatives, or employees
(collectively, the “E&Y Parties”), and E&Y assumes no duty or liability to us,
in connection with our access to the Report(s) or with respect to the
Procedures, and (2) we will not contend that any provisions of the United States
or state securities laws could invalidate or avoid any provision of this letter.
In addition, except (1) where compelled by legal process (of which we shall
promptly inform E&Y and tender to E&Y, if E&Y so elects, the defense thereof);
(2) with respect to any contents of the Report relating to the tax treatment and
tax structure of any transaction (including any facts that may be relevant to
understanding the proposed tax treatment of any transaction); or (3) with E&Y’s
prior written consent, we will not disclose, orally or in writing, any Report,
or make any reference to E&Y in connection therewith, in any public document or
to any third party. To the extent we are permitted to

 



--------------------------------------------------------------------------------



 



Exhibit A
Page 2
disclose the Report as set forth herein, we shall disclose it only in the
original, complete and unaltered form provided by E&Y, with all restrictive
legends and other agreements intact, and we will advise the party to whom we
disclose the Report that it may not rely on, use, circulate, quote, or otherwise
refer to the Report for any purpose.
We (for ourselves and our successors and assigns) hereby release each of the E&Y
Parties from any and all claims or causes of action that we have, or hereafter
may or shall have, against them in connection with the Report, our access to the
Report, or E&Y’s performance of the Services. We shall indemnify, defend, and
hold harmless the E&Y Parties from and against all claims, liabilities, losses
and expenses suffered or incurred by any of them arising out of or in connection
with (1) any breach of this letter by us or our representatives; and/or (2) any
use or disclosure of, or reliance on, the Report by any other party that obtains
access to the Report, directly or indirectly, from or through us or at our
request.
This letter shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to agreements made and fully to be performed
therein by residents thereof.

            Very truly yours,


[Insert Name of Report User]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AGREED-UPON PROCEDURES REPORT
To the Audit Committee and Management of AmerUs Group Co.:
We have performed the procedures enumerated below, which were agreed to by the
audit committee and management of AmerUs Group Co., solely to assist you in
evaluating management’s assertion that AmerUs Group Co. has complied with the
financial covenant from Section 6.01 (a) (i) of the Amended and Restated Credit
Agreement among AmerUs Group Co, the Banks and the Administrative Agent, dated
June 16, 2006 as amended by the First Amendment dated October 30, 2006 and as
may be amended, supplemented or otherwise modified, from time to time. This
agreed-upon procedures engagement was conducted in accordance with attestation
standards established by the American Institute of Certified Public Accountants.
The sufficiency of these procedures is solely the responsibility of those
parties specified in this report. Consequently, we make no representation
regarding the sufficiency of the procedures described below either for the
purpose for which this report has been requested or for any other purpose.
We agreed the amounts presented in the AmerUs Group Co. December 31, ____
unaudited consolidated financial statements (balance sheet, income statement,
statement of cash flows and statement of stockholders’ equity) prepared in
accordance with International Financial Reporting Standards to the amounts
included in, or derived from, the final business unit submission on Cartesis
Magnitude submitted to Aviva plc, the parent of AmerUs Group Co. We agreed the
amounts in the Aviva plc final consolidation version of Cartesis Magnitude to
the amounts included in the December 31, ____ Aviva plc audited consolidated
financial statements prepared in accordance with International Financial
Reporting Standards.
We were not engaged to and did not conduct an examination, the objective of
which would be the expression of an opinion on management’s assertion.
Accordingly, we do not express such an opinion. Had we performed additional
procedures, other matters might have come to our attention that would have been
reported to you.
This report is intended solely for the information and use of the audit
committee and management of AmerUs Group Co. and is not intended to be and
should not be used by anyone other than these specified parties. Notwithstanding
the foregoing, this report may be disclosed in accordance with the terms of the
engagement under which this report was produced.
Ernst & Young LLP
[Date of report]

 